Citation Nr: 1236265	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  09-18 858A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for residuals of a left hand gunshot wound (GSW) (and whether the left hand may be considered dominant for VA rating purposes).  

2.  Entitlement to service connection for a dental disability for VA treatment purposes.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1943 to February 1946.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO) that granted an increased (to 40 percent) rating for the Veteran's service-connected residuals of a left hand gunshot wound, effective April 20, 2006  (and awarded the Veteran special monthly compensation for loss of use of the hand).  In November 2009, the RO (finding clear and unmistakable error in the prior decision) increased the rating for residuals of a left hand gunshot wound to 60 percent, also effective April 20, 2006.  In June 2012, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the Veteran's claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The matters of service connection for a dental disability for VA treatment purposes and entitlement to a TDIU rating are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.  


FINDING OF FACT

1. The preponderance of the evidence shows that the Veteran's left upper extremity is the minor (non-dominant) one.

2. The residuals of the left hand gunshot wound are not shown to include involvement at, or above, the insertion of the pronator teres (which controls elbow motion).  


CONCLUSION OF LAW

A rating in excess of 60 percent is not warranted for the Veteran's residuals of a left (minor) hand GSW.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§  4.68, 4.69, 4.71a, 4.73 Diagnostic Codes (Codes) 5123, 5125, 5307 (2011).   


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

In a claim for increase, the VCAA requirement is generic notice, that is, notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as generic notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The appellant was advised of VA's duties to notify and assist in the development of his claim.  A July 2006 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  A March 2011 supplemental statement of the case (SSOC) readjudicated the matter after he responded and the rating was increased.  He has received the general-type notice described in Vazquez-Flores (as well as notice more specific to his claim), and has had ample opportunity to respond/supplement the record.  Notably, at the hearing before the undersigned he expressed awareness of what is needed to establish entitlement to a higher rating for his hand disability (i.e., that it is the major extremity).   It is not alleged that notice in this case was less than adequate.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (discussing the rule of prejudicial error).  

The Veteran's service treatments records (STRs) and pertinent postservice treatment records are associated with the his claims file.  Virtual VA (VA's electronic data storage system) was also reviewed, and not found to contain any additional pertinent evidence.  The RO arranged for an examination of the Veteran in July 2006.  The Board finds the July 2006 examination to be adequate for rating purposes.  The examiner conducted a thorough examination of the Veteran and explained the rationale for the opinion, with citation to factual data.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

B. Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that all of the evidence in the Veteran's claims file and in Virtual VA, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings may be appropriate in an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Historically, the Veteran's service treatment records show that in September 1945, his pistol accidentally discharged during cleaning, resulting in a self-inflicted perforating, left hand, GSW (entering at the middle of his left palm and exiting at the base of the hypothenar eminence).  

On February 1946 service separation examination, it was noted the Veteran had a well-healed four centimeter (cm.) scar (at the point of entrance) at his left palm, and a well-healed, non-symptomatic, two cm. scar (at the point of exit) at the left hypothenar eminence; there was no associated limitation of left hand motion.  

A February 1947 rating decision awarded the Veteran service connection for two left hand scars as the (then) only residual of a GSW, rated 0 percent.  

An October 2001 rating decision increased (to 10 percent) the rating for the Veteran's left hand GSW residuals, rating the disability as a muscle injury (as on June 2001 VA examination he reported residual pain and discomfort in the left hand that had progressed since the original injury).  An April 2004 VA examination report notes the Veteran was right-handed.  A June 2004 rating decision increased the rating to 20 percent under Code 5307 (for moderately severe injury to minor extremity Muscle Group VII).  The Veteran had appealed the October 2001 rating decision, and continued the appeal following the June 2004 increase.

An October 2004 Board decision increased the rating for the Veteran's residuals of a left hand GSW to 30 percent (finding severe injury to the minor Muscle Group VII).  A December 2004 Administrative Review by the Compensation and Pension service found CUE in the February 1947 rating decision that awarded the Veteran service connection for the disability at issue and assigned a 0 percent rating, and ordered the award of a 10 percent rating retroactive to the date of award of service connection.  A January 2005 rating decision implemented the Compensation and Pension Service's retroactive award, as well as the Board's award of a 30 percent rating.  

The Veteran's instant claim for increase was received in April 2006.  

On July 2006 VA examination the Veteran complained of constant pain in all fingers, going proximally into the left shoulder.  Flare-ups occurred many times a day, and were treated with a wet wash cloth, by the hand being placed under hot water, by rocking the hand, and by Tylenol (with slight relief ).  The Veteran indicated he was unable to lift packages, turn a doorknob, write, hold a cup, or use table utensils with his left hand.  On physical examination, after conducting range of motion studies, the examiner noted the Veteran had minimal strength, negligible if any, with the fingers frozen in flexion status.  He had minimal (negligible, insignificant, and meaningless) dexterity for twisting, probing, writing, touching, expression, was found to be.  It was further noted that each joint of the hand was severely incapacitated.  The Veteran was unable to passively extend or flex any finger or thumb due to pain.  In addition, he could not actively resist minimal strength.  The examiner provided a diagnosis of left hand wound in the palm of the hand with total loss of meaningful function.  

At the June 2012 videoconference hearing, the Veteran testified that his left hand was his dominant hand.  He indicated that he threw, batted (in baseball), bowled, and used a weapon, left-handed.  However, he wrote with his right hand.  He testified that until he was so advised by his representative a couple of years prior, he was unaware that he could be awarded a higher rating for his left hand disability if itwas established that that hand was the major (dominant) one.

Generally, GSW injuries involving the musculoskeletal system are rated primarily under the criteria in 38 C.F.R. § 4.73 (the section pertaining to ratings for muscle injuries).  A note following Code 5309 states:  The hand is so compact a structure that isolated muscle injuries are rare, being nearly always complicated with injuries of bones, joints, tendons, etc. Rate on limitation of motion, minimum 10 percent.   

Under 38 C.F.R. § 4.69, a distinction is made between major and minor musculoskeletal groups for rating purposes, and only one extremity is to be considered major/dominant.  Handedness for rating purposes will be determined by the evidence of record, or by testing on VA examination.  

Under 38 C.F.R. § 4.68 the combined rating for disabilities of an extremity shall not exceed the rating for the amputation of the extremity at the elective site were amputation to be performed.  

Under 38 C.F.R. § 4.63 loss of use of a hand [for special monthly compensation purposes] exists when no effective function remains other than that which would be equally well-served by an amputation stump at the site of election below the elbow.

The Veteran's residuals of a left hand injury are currently rated 60 percent under Code 5125 (for loss of use of the minor hand).  That ratings exceeds the maximum ratings afforded for hand muscle injuries (see 38 C.F.R. § 4.73) and for unfavorable ankylosis of all five digits of the minor hand (see  38 C.F.R. § 4.71a, Code 5216).  [He also receives special monthly compensation for loss of use of the hand.]  A higher (70%) schedular rating for disability of a hand would require either (1) Under Code 5125, that the hand be the dominant one, or (2) Under Code 5123 and § 4.68, that the elective site for amputation would be above the insertion of the pronator teres (which affects shoulder function).  

Consequently, the threshold matter for consideration as to this claim is whether the Veteran's left hand is the major or minor one.  At the outset, the Board notes that the historical evidence addressing this matter is limited.  Significantly, while there are STRs that note the evaluations and treatment he received for the left hand GSW injury, including on service separation examination, they do not include a single notation showing (or suggesting) whether he is right or left-handed.  The only medical evidence noting which hand is dominant is an April 2004 VA examination report (that notes the Veteran was right hand dominant).  June 2004, October 2006, and November 2009 rating decisions rated the Veteran's left hand disability as involving the minor extremity; and the October 2004 Board decision discussed above included a specific finding that the left hand was the non-dominant (minor) hand.  The earliest allegation/representation in the record by the Veteran (or his representative on his behalf) that his left hand is the dominant one is in his testimony at the June 2012 videoconference hearing before the undersigned.  

The Board notes that at the June 2012 hearing, the Veteran testified that (until so informed by his representative a couple of years prior) he was unaware that he could receive a higher rating if his left hand was determined to be the dominant hand (transcript, p. 9-10).  He testified, in essence, that he is left-handed.  The Board finds that his testimony is clearly self-serving, compensation-driven, and not credible.  See Pond v. West, 12 Vet. App. 341 (1999).  The testimony is inconsistent with an earlier (April 2004) VA examination that found that the Veteran is right-handed.  Because the notation was made in a clinical setting and was made earlier than the Veteran's assertion in hearing testimony (seeking increased compensation), it has greater probative value than the Veteran's self-serving testimony.  Also weighing against the Veteran's more recent assertions is the fact that he did not contest the earlier rating decision/Board decision (specifically in October 2004) findings that he is right-handed.  Accordingly, the Board finds that the preponderance of the evidence establishes that the Veteran is right handed, and that his left hand disability must be rated as involving his minor extremity.  

What remains for consideration is whether or not the Veteran's left hand disability warrants a rating in excess of 60 percent when rated as the minor extremity.  Under the amputation rules (see 38 C.F.R. § 4.68 and 38 C.F.R. § 4.71a, Code 5123, the next higher (70 %) schedular rating requires that the elective site of amputation were amputation to be performed is above the insertion of the pronator teres (at or above the elbow).  There is no evidence or even allegation that the Veteran's left hand GSW residuals include pathology at or above such level.  The disability/impairment found falls squarely within the schedular criteria for Code 5125 as it pertains to the minor extremity.  Consequently, a schedular rating in excess of 60 percent is not warranted (and in fact is prohibited under 38 C.F.R. § 4.68; see Sabonis v. Brown, 6 Vet. App. 426, 430 (1994)).

The Board has also considered whether referral of this claim for extraschedular consideration is warranted.  See 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is, thus, found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.  

The pathology/symptoms/impairment shown associated with the Veteran's residuals of a left hand GSW (i.e., total use of the left hand) fall squarely within the criteria for a 60 percent rating under Code 5125.  He has not alleged any symptoms or impairment above the total loss of use of the hand.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.  Notably, the Veteran is also compensated for the disability by his award of special monthly compensation for loss of use of the hand.  See 38 U.S.C.A. § 1114(k).  The matter of entitlement to a TDIU rating is addressed in the remand below.  

ORDER

The appeal seeking to establish that the Veteran's left hand is his major hand, and entitlement to a rating in excess of 60 percent for residuals of a left hand GSW is denied.  


REMAND

Regarding the Veteran's claim for service connection for a dental disability for VA treatment purposes, under 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement (NOD) and completed by a substantive appeal after a statement of the case (SOC) is furnished to the appellant.  In essence, the following sequence is required: There must be a decision by the RO, the claimant must express timely disagreement with the decision (by filing an NOD within one year of the date of mailing of notice of the RO decision), VA must respond by explaining the basis for the decision to the claimant (in the form of a SOC), and finally, the appellant, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.203.  

A February 2010 rating decision denied the Veteran's claim of service connection for VA treatment for dental disability.  In April 2010 correspondence, the Veteran filed a timely NOD expressing disagreement with the February 2010 rating decision.  The RO has not issued a SOC in the matter.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), when this occurs, the Board must remand the case and instruct the RO that the issue remains pending in appellate status (see 38 C.F.R. § 3.160(c) and requires further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  The Veteran is advised that his claim seeking service connection for VA treatment for dental disability is not before the Board at this time, and will be before the Board only if he timely files a substantive appeal after an SOC is issued.  [The Board notes that the record includes a September 1946 rating decision that granted service connection for outpatient treatment purposes for gingivitis for teeth numbered 18, 30, and 31; and denied service connection for outpatient treatment purposes missing and carious teeth numbered 1, 14, 17, 29, and 32.  The record shows that in 1950 he sought, and received VA reimbursement for dental treatment.  The September 1946 rating decision was not mentioned in the February 2010 rating decision (although cited by the Veteran).  The SOC should include explanation reconciling the September 1946 rating decision with the February 2010 rating decision, explaining any discrepancies.  ]   

Finally, in April 2011, the Veteran raised the matter of entitlement to a TDIU rating by submitting a VA Form 21-8940 (he alleged he stopped working due to his service-connected residuals of a left hand GSW and total loss of use of the hand).  Notably, the 60 percent rating assigned for the left hand gunshot wound residuals meets the 4.16 schedular requirements for TDIU.  Under Rice v. Shinseki, 22 Vet. App. 447 (2009), the claim for TDIU is part and parcel of the Veteran's claim for an increased rating for residuals of a left hand GSW, and must be developed and adjudicated (for which the Veteran's cooperation will be necessary).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The RO should issue an appropriate SOC that addresses the Veteran's claim of service connection for dental disability for VA treatment purposes.  The Veteran should be advised that this matter will only be before the Board if he timely perfects an appeal by submitting a substantive appeal.  [As indicated above the SOC should include explanation of the impact, if any, of the September 1946 dental rating decision on the instant claim, reconciling any discrepancies.]  If he perfects an appeal in the matter, it should be returned to the Board for appellate consideration.  

2. The RO should arrange for all additional development deemed necessary, and then develop and adjudicate the matter of the Veteran's entitlement to a TDIU rating.  If it is denied, the Veteran should be so advised, and advised of his appellate rights.  If he files a notice of disagreement and a substantive appeal after an SOC is issued, such matter should be returned to the Board, if in order, for appellate review.  He should be advised that this matter will not be before the Board unless he initiates, and perfects, an appeal as to any negative determination by the RO in the matter.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


